Sl 1 (yvJI            ,. OJ

                                                 March 9, 2015

Clerk                                                           RECE~VED !N
TX Court of Criminal Appeals                               COURT OF CRIMINAL APPEALS
Post Office Box 12308
Austin, TX 78711-2308                                               rMAR 13 2015
Dear Sir or Madam:
                                                          .      A feD®~ Am~, C~®ifk
      Please Advise me: WHAT FORMS DO I USE for Application forWrits of Ha-
beas Corpus UNDER ARTICLE 11.073, TX Code of Criminal Procedure? (This is the
"JUNK SCIENCE WRIT" Statute, and is NOT a regular "11.07" Action.)

      Thank you.

                                                 Sincerely yours,

                                                   )tud4z~·
                                                 Scotty Harr1son
                                                 #1078378    Allred Unit
                                                 2101 FM 369 N
                                                 Iowa Park, TX 76367-6568